PER CURIAM.
The defendant, by appeal from a judgment, seeks a review of an intermediate order opening the plaintiff’s default. It appears from the return that the judgment was given after an inquest; the defendant not being ready.
[1, 2] An appeal, ordinarily, does not lie from a judgment where the appellant is in default. Moreover, the testimony adduced at the trial is to the effect that the defendant has accepted the benefit of the order and consented to its entry. He is, therefore, not in a position to attack its validity.
Appeal must be dismissed, with $10 costs and disbursements to respondent.